

116 HR 8253 IH: Strengthening Coastal Communities Act of 2020
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8253IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Beyer (for himself and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to require 30 percent of revenues from offshore wind energy to be deposited in the National Oceans and Coastal Security Fund, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Coastal Communities Act of 2020. 2.Offshore wind revenuesSection 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)) is amended by adding at the end the following:(C)With respect to any lease under this subsection for the production of wind energy, 30 percent of the revenue from such lease shall be deposited in the National Oceans and Coastal Security Fund established by section 904 of the National Oceans and Coastal Security Act (16 U.S.C. 7503)..